Citation Nr: 1208687	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the Veteran's August 2007 substantive appeal to the February 2005 rating decision was timely filed. 

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal discussing errors of fact or law within 60 days of the date on which the Statement of the Case was sent to the Veteran, or within the remainder of the one-year period from the date of the February 2005 letter notifying him of the February 2005 rating decision continuing a 30 percent rating for PTSD. 

2.  The Veteran did not timely request an extension of time in order to file such an appeal to the February 2005 rating decision, and has not shown good cause for the untimely filing. 

3.  The RO did not waive timely filing of a substantive appeal, and there is no evidence that the Veteran was physically or mentally incapacitated such that equitable tolling of the filing deadline is warranted. 




CONCLUSION OF LAW

The February 2005 rating decision is final because a timely substantive appeal was not filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  VA was not required to provide the Veteran with such notice in this case, as it is one where entitlement to the benefit claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b) (3) (ii) (2011).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The Veteran asserts that he never received a copy of the October 2006 Statement of the Case with respect to his claim for an increased rating for PTSD.  He argues that he had been relying on a representative from his former veterans' service organization to file procedural documents on his behalf, but that the form was not timely filed due to that representative's lack of action.  Thus, he should not be penalized for the former representative's inaction, and the appeal should be recognized as timely filed. 

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.101(d).  For purposes of determining whether a substantive appeal has been timely filed, the date of mailing of the statement of the case will be presumed to be the same as the date of the Statement of the Case and the date of mailing of the letter of notification of the determination (the rating decision, in this case) will be presumed to be the same as the date of that letter.  Id.  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the United States Court of Appeals for Veterans Claims (Court) has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996). 

Here, a February 2005 rating decision increased the rating for the Veteran's PTSD to 30 percent disabling.  In his December 2005 notice of disagreement, the Veteran asserted that a higher rating was warranted.  In a letter enclosed with the Statement of the Case, dated February 24, 2006, the Veteran and his representative were advised that 

To complete your appeal, you must file a formal appeal. We have enclosed a VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal. . . . You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires. (emphasis in original)

Thereafter, a statement from the Veteran received by VA on March 26, 2007, informed the RO that he had never received a response to his claim for an increased rating or a copy of any decision which was made after the February 2005 rating decision, to include a Statement of the Case.  That statement also notified the RO of a change to his address.  

That the Veteran filed a timely notice of disagreement with respect to the RO's February 2005 rating decision, asserting that an increased rating was warranted for PTSD, is not in dispute.  Indeed, both the February 2006 Statement of the Case and the letter accompanying it recognized that the notice of disagreement was received.  But the record indicates that the usual procedures were followed in mailing the Statement of the Case to the Veteran at his address of record, and there is no indication that the mailing was returned, or that the Veteran did not otherwise receive a copy of the February 2006 Statement of the Case.  Therefore, the Board finds that the presumption of regularity applies.  Mindenhall v. Brown, 7 Vet. App. 271 (1994) (discussing the applicability of the presumption of regularity to RO actions); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

Although the Veteran has asserted that he never received a copy of the Statement of the Case, the Court has specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley, 2 Vet. App. at 64-65.  The Veteran's March 2007 statement did provide a new address, but it is not clear when his address changed, and the record does not reflect that the Veteran had notified VA of that change prior to March 2007.  In the last correspondence received prior to the March 2007 statement, his December 2005 notice of disagreement, the address listed was the address to which the Statement of the Case was sent.

Additionally, there was no written document received within 60 days of the date on which the Statement of the Case was sent to the Veteran, or within the remainder of the one-year period from the date of the February 2005 letter notifying him of the February 2005 rating decision.  As such, the Board finds that the Veteran did not file a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

There are three possible exceptions to the finality rule in this case.  First, the filing limit could be tolled with a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, the first communication received by VA after the February 2006 Statement of the Case was issued was received by VA in March 2007, well beyond the April 2006 date by which the Veteran had to submit his substantive appeal, and his request to extend the appeal period was received in August 2007, also beyond the expiration of the appeal period.  As such, the Board finds that a timely request for an extension of time to submit a substantive appeal was not filed. 

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32); See also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal; no Supplemental Statements of the Case, or correspondence to the Veteran, are of record as having been dated such that it was not considered closed by the RO after the deadline for filing a substantive appeal had passed, and the record does not reflect that the RO formally or informally waived the time requirements for filing a substantive appeal. 

Finally, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Although a 30 percent rating is in effect for PTSD, the record does not reflect that his PTSD is so severe as to warrant equitable tolling.  The Veteran was found by the May 2011 fee-based VA examiner to be capable of managing his benefit payments in his own best interests.  He has intermittently served as his own representative in his proceedings with the RO, and his written submissions, especially with respect to the substantive appeal timeliness issue that is the subject of the instant decision, reflect that he is capable of reading, analysis, and argument.  Accordingly, the Veteran has not demonstrated that his failure to file a timely substantive appeal was due to mental incapacity.  As such, the Board finds no basis for equitable tolling of the filing deadline. 

According to the current representative's September 2007 statement, the Veteran never met the former representative in person, as all communication and exchange of paperwork was conducted through the former representative's spouse, and the Veteran was not aware he was being represented by that particular service organization.  The current representative also enclosed the Veteran's completed but unfiled March 2006 VA Form 9, and asserted that this form was fraudulently signed by the former representative.  On this basis, the current representative asked that the VA Form 9 be found timely filed.
These assertions are not supported by the record.  The claims file contains a copy of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed by the Veteran in May 2004, authorizing the former service organization to represent the Veteran.  Further, the signature on the unfiled VA Form 9 is nearly identical to the signature on the Veteran's December 2005 notice of disagreement and his March 2007 Freedom of Information Act request.  Even if the allegations were supportable, the fact remains that the Veteran's VA Form 9 was not timely filed by him or by his former representative, and the record does not support any of the three possible exceptions to the finality rule.  That the Veteran relied on his former representative to file his procedural documents had an unfortunate outcome, but engaging a representative from a service organization does not excuse claimants from ultimately ensuring that the documents were filed, and in a timely fashion.

In sum, the Board finds that the Veteran did not file a substantive appeal discussing errors of fact or law with regard to the February 2005 rating decision within the appeal period, timely request an extension of time to do so, or show good cause for the untimely filing.  The RO did not waive timely filing of a substantive appeal; and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  The Veteran's appeal as to a timely filed substantive appeal must be denied. 


ORDER

The appeal as to whether the Veteran's August 2007 substantive appeal to the February 2005 rating decision was timely submitted is denied. 


REMAND

At the October 2007 fee-based VA examination, the Veteran indicated that he had just begun outpatient psychiatric treatment with a private practitioner.  The findings from the visits with that private practitioner were summarized in a December 2007 opinion letter, but the Veteran expressed interest in continuing therapy, and the recommendation was made for additional treatment sessions.  In a February 2008 letter, the Veteran's representative indicated that the Veteran had just begun to see a professional counselor, and that the findings generated by these meetings would better provide the symptomatic details of the impact of the Veteran's PTSD.  Finally, at the August 2009 fee-based VA examination, the Veteran stated that while he was not currently engaged in outpatient psychiatric treatment, he had received it on a weekly or less frequent basis within the last year.  Based on review of the record, none of these three sets of treatment records identified by the Veteran or his representative are associated with the claims file.  Adjudication of the Veteran's appeal for an increased rating for PTSD cannot proceed until all outstanding treatment records are obtained.  

Additionally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2008 statement, the Veteran's representative indicated that due in part to his PTSD, the Veteran was only able to earn a sub-poverty living.  The Veteran also reported only intermittent employment, and significant interference with employability due to his PTSD symptoms, at the October 2007 fee-based VA examination.  Further, the December 2007 private opinion letter noted that the Veteran's PTSD had significantly impacted his ability to find and keep a job, and the May 2011 fee-based VA examination indicated that the Veteran remained unemployed at present.  

As the question of TDIU is raised by the record, it is appropriate for the matter to be addressed in this decision.  However, because the record lacks an opinion as to whether the Veteran's sole service-connected disability, his PTSD, alone and not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes, and contains no sufficient nexus opinion as to same, remand is required.

Accordingly, the issues of entitlement to an increased rating for PTSD and entitlement to TDIU are REMANDED for the following actions:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, state that the RO is aware that the Veteran received outpatient psychiatric counseling at various points from 2007 to 2010, and ask that the Veteran identify each person from whom he has received treatment.  Indicate that, for any practitioner who is outside the VA health care system, the Veteran must provide those records or authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the records are unavailable, notify the Veteran of the specific unavailable records, briefly explain the efforts made to obtain those records, and describe any further action to be taken by the RO with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2.  Schedule the Veteran for an examination to determine whether his PTSD, his sole service-connected disability, results in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disability, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  The report must be typed. 

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow for an appropriate response period.  Then, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


